Citation Nr: 1542972	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right wrist condition.

2.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to October 1991 and from January 2005 to October 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Board denied service connection for floaters in eyes and erectile dysfunction, denied higher initial ratings for PTSD, degenerative disc disease of the lumbar spine, degenerative joint disease of the cervical spine, and bilateral hearing loss, and remanded the issues of service connection for a bilateral arm disorder, a bilateral knee disorder, breathing trouble, ulcer, headaches, and TBI for further development.

In June 2012, the Board granted service connection for headaches, denied service connection for a bilateral arm/elbow disability, gastrointestinal disability, respiratory disability, and TBI, and remanded the issue of service connection for right wrist disability for further development.

In a September 2013 Memorandum Decision, the Court vacated the June 2012 Board decision with regard to the Veteran's bilateral knee claim, and remanded the case to the Board for further appellate review.

In May 2014, the Board remanded the issue of service connection for a bilateral knee disability for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is necessary for these claims.  The June 2015 examination noted that the Veteran did not have current diagnoses associated with either his right wrist or bilateral knee conditions, but failed to explain his findings and reasons in the comments sections provided.  As this is contrary to other evidence of record that includes diagnoses of wrist tendinitis and patellofemoral pain syndrome of the bilateral knees, further clarification is necessary for a finding of no current diagnosis.  Additionally, despite these findings of no current diagnoses, this examiner provided negative medical nexus opinions and found that the Veteran had a preexisting wrist condition that was not worsened by any in-service injury, but instead naturally progressed.  It is unclear how these determinations could be made in absence of a current diagnosis for either condition.  Furthermore, although the Veteran's service treatment records show a pre-service history of a broken wrist and a carpal tunnel release surgery, the only noted sequela was a surgical scar.  See e.g., December 1992 examination.  Any additional finding of a pre-existing right wrist injury must be shown through clear and unmistakable medical evidence.  The June 2015 opinion instead starts with the premise that such a finding has already been made.  Again, this is confusing because the same examiner found no current diagnosis at all.   New opinions are therefore necessary to clarify these matters.

The Board also notes that the Veteran has also provided lay evidence linking these injuries to a mortar near miss in April 2005.  Specifically, he has stated that he was thrown by the force of the explosion and, in landing, injured these joints.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right wrist disability.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should address the following questions:

a.  Does the Veteran have a current right wrist condition, to include tendinitis?

b.  If so, is there clear and unmistakable evidence that the Veteran's right wrist disorder pre-existed service?

c.  If so, is there clear and unmistakable evidence that the Veteran's pre-existing right wrist disorder was not aggravated beyond the natural progression by his active duty service?

c.  If the answer to either b or c is no, is at least as likely as not (50 percent probability or more) that any current right wrist condition is related to the Veteran's military service, to include his June 1994 documented complaint of wrist pain following a fall, his lay reports of wrist pain since 1993, and/or his lay reports of injuring his right wrist in connection with a mortar near miss in April 2005?
 
The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral knee disability.

a.  Does the Veteran have a current bilateral knee disability to include patellofemoral pain syndrome?

b.  Is it at least as likely as not (50 percent probability or more) that any current bilateral knee condition is related to the Veteran's military service, to include his lay reports of injuring his knees in connection with a mortar near miss in April 2005?

3.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

